Citation Nr: 9904844	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-32 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an earlier effective date than March 29, 1989 
for the grant of a 100 percent rating for Post-Traumatic 
Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1966 to 
December 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted the veteran entitlement to an 
increased rating for PTSD from 50 percent to 100 percent 
effective April 18, 1994.  By a decision dated March 1995, a 
hearing officer granted the veteran entitlement to an earlier 
effective date to March 29, 1989 for his 100 percent 
evaluated PTSD.  The veteran continued his appeal.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to an earlier 
effective date for the grant of an increased rating to 100 
percent disabling for PTSD.  He asserts that he had not been 
working because of his PTSD since 1985. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence favors an earlier 
effective date of February 23, 1988, for the assignment of a 
100 percent rating for PTSD.  






FINDINGS OF FACT

1.  By a decision dated February 22, 1988, the Board denied 
the veteran's claim for an increased rating for PTSD from 30 
percent disabling.  

2.  The veteran filed another claim for an increased rating 
for his PTSD on March 2, 1988.  

3.  It is factually ascertainable that the veteran's service-
connected PTSD increased in severity to 100 percent disabling 
on February 23, 1988. 


CONCLUSION OF LAW

The proper effective date for an award of an increased rating 
to 100 percent disabling for PTSD is February 23, 1988.  This 
is the date that it was factually ascertainable that the 
veteran's service-connected PTSD had increased in disability 
to 100 percent disabling. 38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By a decision dated February 22, 1988, the Board denied the 
veteran's claim of entitlement to an increased rating for 
PTSD from 30 percent.  

The veteran submitted copies of VA Medical Center treatment 
records from February 1988.  A treatment record dated 
February 22 shows that the veteran was seen by a social 
worker.  He reported that he was homeless and interested in 
securing a room or small apartment but had limited finances.  
It was noted that he had undeveloped plans for vocational 
training.  He was seen by a physician on February 22 to 
refill his psychiatric medication.  

In a claim dated and received by the Board on March 2, 1988, 
the veteran filed a claim for an increased rating for PTSD.  

The veteran submitted copies of VA Medical Center treatment 
records from March 1988 to March 1989.  The veteran was seen 
by a physician on March 2, 1988.  He reported that he had a 
job on Friday, but had lost it by Saturday secondary to 
difficulty being around people.  The doctor prescribed 
medication for his PTSD.  The records show that the veteran 
continued to be seen by physicians for his PTSD during this 
time and was prescribed medication.  The records do not show 
that the veteran was working during this time period.  

In April 1988, the RO denied the veteran's claim for an 
increased rating for PTSD.  The veteran filed a notice of 
disagreement in May 1988, and the RO sent him a statement of 
the case in June 1988.  

The veteran was afforded a hearing before the RO in July 
1988, a transcript of which has been associated with the 
claims folder.  The veteran testified that he had been out of 
work for a couple of years and he did not think he was 
capable of re-starting his business.  He stated that the 
reason he had been able to work at all was because his job 
had allowed him to stay away from people.  He stated that 
currently he was living out of a car and that he was 
constantly depressed.  

The veteran underwent a VA neuropsychiatric examination for 
PTSD in September 1988.  He stated that he was no longer able 
to work as a glass cutter and fitter because of an inability 
to concentrate due to nightmares, flashbacks, depression, and 
anger.  He stated that he was hospitalized several times in 
1986 for PTSD.  He stated that he had tried hard to go back 
to work but could not concentrate.  The examiner stated that 
the veteran appeared unable to work at the current time and 
for the indefinite future and that his prognosis was 
extremely guarded.  Diagnosis was PTSD, severe.  

In January 1989, the RO increased the rating for the 
veteran's PTSD from 30 percent to 50 percent. 

A copy of a hospitalization record from the Rutland Heights 
Hospital shows that the veteran was hospitalized from March 
29, 1989 to July 19, 1989 for PTSD.  

In a decision of May 1990, the BVA stated that the veteran's 
claim for an increased rating was not in appellate status.  
The BVA noted that the RO decision of January 1989, 
increasing the rating from 30 percent to 50 percent, 
constitututed a substantial grant of benefits, and that the 
veteran had not stated his disagreement with the 50 percent 
rarting.  The BVA's statements concerning the increased 
rating claim were made in an introductury section of the 
decision. The BVA did not enter any decision with regard to 
the claim for an increased rating for PTSD.

The veteran was afforded a hearing before the RO in March 
1992, a transcript of which has been associated with the 
claims folder.  The veteran stated that the reason he stopped 
working was because of his PTSD.  He stated that he did not 
like working with people.  He stated that he lived in a 
mobile home that a friend let him stay in, but did not leave 
the mobile home very often.  He stated that he was receiving 
Social Security benefits on accounts of his PTSD.  

The veteran was afforded a hearing before the RO in March 
1994, a transcript of which has been associated with the 
claims folder.  The veteran stated that he was last employed 
about 15 or 16 years prior when he was self-employed as a 
glass maker.  He stated that he had not returned to school or 
vocational training since his unemployment.  

The veteran was afforded a hearing before the RO in March 
1995, a transcript of which has been associated with the 
claims folder.  The veteran's representative asserted that 
the date of the claim for the increased rating was either 
September 16, 1985 or March 2, 1988.  The veteran's 
representative asserted that under 38 C.F.R. § 3.156 (b) the 
veteran should be granted an effective date to September 16, 
1985.  The veteran stated that he had not been employed since 
September 16, 1985.  He stated that he had been hospitalized 
almost every year since then.  


Analysis

Except as provided in 38 C.F.R. § 3.400 (o) (2), the 
effective date of a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 
38 C.F.R. § 3.400 (1998).

The effective date for an increased rating for disability 
compensation benefits will be the earliest date it is 
factually ascertainable that an increase in disability has 
occurred if a claim is received within one year from such 
date, otherwise date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (1998).

A 100 percent rating is assigned for PTSD when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1998).  

Since the veteran filed his claim for an increased rating for 
his PTSD on March 2, 1988, and the current effective date for 
his 100 percent rating is March 29, 1989, under the 
provisions of 38 C.F.R. § 3.400(o) (2), the earliest possible 
effective date the veteran can receive for his 100 percent 
rating for PTSD is March 2, 1987.  However, since there is a 
February 22, 1988 Board decision which denied entitlement to 
an increased rating for the veteran's PTSD, the earliest 
effective date for the veteran's 100 percent rating would be 
the day after that Board decision, February 23, 1988. 

The evidence is not conclusive regarding the question of 
whether it was factually ascertainable that the veteran was 
entitled to an increased rating to 100 percent for 



PTSD effective February 23, 1988.  For example, the evidence 
is scant about whether on February 23, the veteran had 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities.  However, inasmuch as a February 22, 1988 
treatment record noted that the veteran was homeless and 
interested in securing a room, the evidence does show that 
the veteran was virtually isolated in the community as of 
February 23, 1988..  

Similarly, the evidence shows that as of February 23, 1988, 
the veteran was demonstrably unable to obtain or retain 
employment.  Just a day earlier, on February 22, the veteran 
told a social worker that he had undeveloped plans for 
vocational training.  The evidence also shows that the 
veteran has consistently stated that he had not been able to 
work due to his PTSD prior to 1988.  Also, a treatment record 
from March 2, 1988 noted that the veteran had reported for a 
job on a Friday, but had lost it by the next day because it 
was difficult for him to be around people.

Granting the veteran the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991), it is determined that it was 
factually ascertainable that the veteran's PTSD had increased 
to 100 percent disabling on February 23, 1988. 

In sum, the earliest date that it was factually ascertainable 
that the veteran's service-connected PTSD had increased to 
100 percent disabling was February 23, 1988.  Since this date 
is within the one year period of the veteran's March 2, 1988 
application for an increased rating for PTSD, it is the 
appropriate date of entitlement.  The veteran is not entitled 
to an effective date earlier than February 23, 1988 because 
of the February 22, 1988 Board decision which denied 
entitlement to an increased rating for PTSD from 30 percent 
disabling.  38 U.S.C.A. § 5110 (a), (b) (2) (West 1991); 
38 C.F.R. § 3.400 (o) (1998).  




ORDER

An effective date of February 23, 1988 for the award of an 
increased rating to 100 percent disabling for PTSD is 
granted.






		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals. 



- 8 -


